Citation Nr: 0116053	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  98-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

                     
THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and from November 1947 to January 1949.  The appellant 
is the widow of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appellant's claim was remanded by the Board in March 1999 
so that the RO could attempt to secure the veteran's service 
medical records.  The veteran's service medical records are 
unavailable and assumed to have been destroyed in a fire.  


FINDINGS OF FACT

1.  The veteran died in April 1997 due to cardiopulmonary 
arrest.

2.  The medical evidence of record demonstrates no nexus 
between the cause of the veteran's death and his military 
service.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No additional 
pertinent evidence has been identified by the appellant, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
appellate and her representative have been adequately 
notified of the applicable laws and regulations regarding the 
criteria under which dependency and indemnity compensation 
benefits may be granted.  The Board concludes that the 
discussions in the RO's decision, the statement of the case, 
and letters have informed the appellant and her 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the appellant's 
claim and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation, 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.

The appellant asserts that the veteran's death from 
cardiopulmonary arrest was directly a result of gunshot 
wounds to the knees and lower back which the veteran 
experienced during his wartime service.  She maintains that 
if the veteran's discharge physical examination report has no 
record of the gunshot wounds, it is because the wounds had 
healed and the discharge physical was extremely cursory.  She 
further asserts that the veteran had a history of heart 
problems going back to his release from service.  She also 
claims that the veteran had tinnitus due to service and that 
the tinnitus contributed to the veteran's hypertension, which 
was related to the veteran's death.

The Board notes that except for a March 1946 discharge 
examination report, the record does not contain any of the 
veteran's service medical records.  Several attempts have 
been made to obtain them, but apparently they were all 
destroyed in a fire.  The March 1946 discharge examination 
report indicates that the veteran had normal blood pressure, 
negative chest X-ray, normal lungs and normal cardiovascular 
system.  The March 1946 discharge examination report does not 
indicate that the veteran experienced gunshot wounds to the 
knees or back.  The Board further notes that the veteran's 
report of separation from service in March 1946 and his 
report of separation from service in January 1949 do not show 
that the veteran was awarded a decoration reflecting that the 
veteran was wounded in service.

Private medical records show complaints of cough and soreness 
of the chest in March 1967.  These records show complaints of 
chest pain from May 1971.  The veteran underwent coronary 
artery bypass surgery in April 1987.  Private medical records 
dated until May 1996 show continued treatment for coronary 
artery disease.  

On VA general medical examination in June 1996 the veteran 
was noted to have a medical history significant for 
hypertension for the previous 15 years.  He was noted to have 
coronary artery disease, status post myocardial infarction in 
1987, status post coronary artery by-pass graft in 1987.  The 
veteran was also noted to be status post angioplasty times 
two of the right coronary artery in July 1993 and November 
1993.  The veteran was status post carotidendoderectomy in 
the right side and the left side subsequently in 1993 and 
1994.  The veteran had a history of congestive heart failure 
and a history of peripheral vascular disease.  The diagnoses 
included hypertension, coronary artery disease, status post 
coronary artery bypass graft, congestive heart failure, and 
peripheral vascular disease.

The veteran was afforded a VA orthopedic examination in June 
1996.  The veteran had no complaints relative to residuals of 
a gunshot wound.  The diagnoses included history of soreness 
of the left knee, right ankle and heel, rule out arthritis.  
X-rays of the left knee revealed degenerative arthritis with 
evidence of previous surgery.

On VA spine examination in June 1996 the veteran gave a ten-
year history of low back pain.  The diagnosis was history of 
low back pain, rule out arthritis.  X-rays of the lumbosacral 
spine revealed spondylolisthesis, with degenerative arthritic 
changes.

The veteran's death certificate reveals that he died on April 
[redacted], 1997 due to cardiopulmonary arrest.  The death 
certificate does not indicate the approximate interval 
between onset and death.  The certificate indicates that the 
veteran was dead on arrival at the hospital.  The death 
certificate does not indicate that an autopsy was performed.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  Contributory cause of death is inherently one not 
related to the principal cause.  In order to constitute the 
contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. 3.312(c).

There is no medical evidence of a nexus between the veteran's 
fatal cardio-pulmonary disease and service.  While the 
appellant claims that the veteran's cardiopulmonary disease 
directly results from gunshot wounds in service, the record 
does not indicate that the veteran every experienced gunshot 
wounds in service.  As noted above, the March 1946 discharge 
examination report and the service separation documents do 
not indicate that the veteran had any gunshot wounds during 
service.  Nor do the post service private medical records, 
dated from December 1966 to May 1996 reveal any complaints or 
findings related to gunshot wounds.  The June 1996 VA 
examination reports also contain no history or findings 
related to gunshot wounds in service, or otherwise.  

Even if gunshot wounds in service were verified, the record 
contains no medical evidence linking the veteran's 
cardiopulmonary disease to gunshot wounds or to service in 
general.  Furthermore, the veteran was discharged from 
service for the final time in January 1949 and he was not 
diagnosed with cardiovascular or pulmonary disability until 
the 1970's.  The only evidence of any connection between the 
veteran's death and his service are the appellant's own 
assertions.  The Board notes that the appellant's assertions 
are outweighed by the medical evidence against her claim, 
because she is not medically competent to provide an opinion 
of sufficient probative value that would outweigh the 
clinical medical evidence against her claim.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).  Consequently, the Board finds that a 
preponderance of the evidence of record is against the claim 
for service connection for the veteran's cause of death.  The 
appeal must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

